     Case 2:13-cr-00011-JTM-MBN Document 243 Filed 12/20/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                       CRIMINAL ACTION


 VERSUS                                                         NUMBER 13-11


 C. RAY NAGIN                                                   SECTION "H"

                                          ORDER

       Before the Court is Defendant Ray Nagin’s request for a Certificate of Appealability

(Doc. 237).

       Accordingly;

       IT IS ORDERED that the request is DENIED for the reasons set forth in Record

Document 235.



                                    New Orleans, Louisiana, this 19th day of December, 2019.



                                                   ________________________________
                                                   JANE TRICHE MILAZZO
                                                   UNITED STATES DISTRICT JUDGE
